NUMBER 13-19-00358-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                 IN RE WILLIAM ROGERS


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria 1

        Relator William Rogers, an incarcerated inmate proceeding pro se, filed a petition

for writ of mandamus in the above cause on July 23, 2019.                      Through this original

proceeding, relator seeks to set aside an order transferring venue of the underlying case

from the county in which relator is incarcerated, Bee County, to Nueces County on

grounds that Nueces County is the county of residence for the defendant in the underlying

case, Allen C. Lee. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.002 (providing the


        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
general rule for venue); id. § 15.019 (governing mandatory venue in inmate litigation).

This Court requested and received a response to the petition for writ of mandamus from

Lee.

       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is a clear abuse of

discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding).       A party may file a petition for writ of

mandamus to enforce mandatory venue provisions, and in such cases, need only show

that the trial court abused its discretion. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.0642;

In re Applied Chem. Magnesias Corp., 206 S.W.3d 114, 117 (Tex. 2006) (orig.

proceeding).

       A petition for writ of mandamus must comply with the requirements of the appellate

rules. See generally TEX. R. APP. P. 52; Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding); In re Athans, 458 S.W.3d 675, 676 (Tex. App.—Houston [14th

Dist.] 2015, orig. proceeding). In addition to other requirements, the relator must include

a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See TEX. R. APP. P. 52.3. In this regard, the relator must furnish an appendix or record

that is sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying



                                            2
the required contents for the appendix); R. 52.7(a) (specifying the required contents for

the record).

       The Court, having examined and fully considered the petition for writ of mandamus,

the limited record provided, the response, and the applicable law, is of the opinion that

relator has not met his burden to obtain mandamus relief. Accordingly, the petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                             NORA L. LONGORIA
                                                             Justice

Delivered and filed the
1st day of August, 2019.




                                           3